department of the treasury washington dc person to contact telephone number refer reply to cc dom p si 1-plr-108114-99 date sep internal_revenue_service index number legend date pursuant to a power_of_attorney on file in this office this responds to a letter submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x began doing business on date the shareholder of x desired s_corporation treatment for x effective date but an election to be treated as an s_corporation was not timely filed law and analysis sec_1362 provides that a smail business corporation may elect to be an s_corporation sec_1362 provides the rule on when an election will be effective sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under cc dom p si 1-plr-108114-99 sec_1362 however if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an sdollar_figure corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply x did not file a timely election to be treated as an s_corporation under sec_1362 effective on date x has however established reasonable_cause for not making a timely s election and is entitled to relief under sec_1362 conclusion based solely on the facts submitted and the representations made and provided that x otherwise qualifies as an s_corporation we conclude that x will be treated as an s_corporation effective date please submit a properly executed form_2553 with a copy of this letter attached to the relevant service_center except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed as to whether x otherwise qualifies as an s_corporation this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be cited or used as precedent siricerely yours cobu daniel j assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries - enclosures copy of this letter copy for sec_6110 purposes be
